Citation Nr: 1730536	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  17-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Esq.



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist veterans in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.156, 3.159, 3.326.  VA is no longer required to provide case-specific "Kent notice" for applications to reopen.  VA Office of General Counsel Precedent Opinion 6-2014 (Nov. 21, 2014) concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of a claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a veteran in an application to reopen.  VA must still provide generic notice that explains the requirements for an application to reopen a previously denied claim, and must explain the meaning of the terms "new" and "material" evidence.  Compare Kent, 20 Vet. App. at 1, with VAOPGCPREC 6-2014. 

In this case, VA failed to provide adequate notice.  VA did provide generic VCAA notice in a July 2013 letter, but this notice did not include the requirements for an application to reopen a previously denied claim, nor did the July 2013 letter define the terms "new" and "material" evidence.  Remand is required to provide the Veteran with adequate notice.  

It also appears that the Veteran's claims file is missing service treatment records, including audiological testing performed on the Veteran during his service.  The record, including several VA examinations performed on the Veteran, indicates that these service treatment records were previously associated with the Veteran's claims file.  These records are not currently associated with the Veteran's claims file, and the AOJ should address this issue on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide adequate notice to the Veteran as to his application to reopen his claims of entitlement to service connection for a bilateral hearing loss disability and entitlement to service connection for tinnitus.

2.  Ensure that any and all service treatment records (STRs) have been associated with the claims file.  Associate any outstanding STRs with the claims file.

3.  Readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b). 

